Foote, C.
The plaintiff sued in ejectment. The land involved in the controversy was the same as that upon which this court held a valid homestead had been declared by Miriam Graves, the wife of Grogan Graves, in case of Steiner v. Graves, No. 5276, unreported. The plaintiff offered this declaration of homestead in evidence to support his right of possession to the land in *135controversy; it was excluded by the court below, and is assigned as error here.
The ground of the exclusion was that the words “ the cash value of said homestead is about four thousand dollars gold coin,” in the declaration, did not state clearly and explicitly the "value of the homestead.
But this court, as we have seen in the case of Steiner v. Graves, supra, held those words to be sufficient.
Therefore, the judgment should be reversed and the cause remanded.
Belcher, C. C., and Searls, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment is reversed and cause remanded.